DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 27, 2021 have been entered.  Claims 1-6, 8-12, and 14-22 remain pending in the application.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyagawa et al. (US 6971816), herein referred to as Miyagawa.
Regarding claim 1, Miyagawa discloses a vehicle door lock apparatus (fig 1) that is fixedly disposed between a vehicle frame and a door that is openable and closable with respect to the vehicle frame, and is capable of holding the door closed with respect to the vehicle frame (see col 2, lines 25-34), the vehicle door lock apparatus comprising: 
a housing (4, 6) having an inner housing chamber formed inside the housing (see fig 4); 
a latch mechanism housed in the housing and configured to hold the door closed with respect to the vehicle frame (“engagement mechanism”; see col 2, lines 26-29); 
an actuating mechanism (5) housed in the inner housing chamber (see fig 4) and including a rotatable element (5) that rotates around a rotational axis (see fig 1) extending in a 
a transmission cable (2) extending through a wall (vertical wall of 6 as viewed in fig 2) of the housing into the inner housing chamber and configured to rotate the rotatable element (see figs 1 & 4); 
wherein: 
the first direction is at least substantially parallel to a vehicle inward-outward direction (see fig 1), 
a second direction (i.e., left to right as viewed in fig 4) is at least substantially orthogonal to the first direction, 
a third direction (i.e., left to right as viewed in fig 5) is at least substantially orthogonal to the first direction and the second direction, 
the housing includes a first housing (6) superimposed on a second housing (4) in the first direction to form the inner housing chamber (see fig 2 & 4), 
the second housing has: 
a base wall (4a) extending in the second direction and the third direction (see figs 1 & 2; please note that all of the elements of the prior art are three-dimensional objects and therefore necessarily extend in each of the three directions), 
a first wall (4b) that projects from the base wall in the first direction (see fig 2) and also extends along the third direction (see fig 2), 
an engaging part (10) formed in or on the first wall and extending in the second direction (see fig 2), and 


the transmission cable includes an inner cable (8) slidably disposed within an outer cable (7), 
a portion of the inner cable is an exposed portion (the exposed portion of 8 as viewed in fig 4) exposed at a first end portion of the outer cable (the left portion of 7 as viewed in fig 4), 
the exposed portion extends through the opening and is coupled to the rotatable element (see fig 4) via a linkage (8a), 
a casing cap (9) is disposed around the first end portion of the outer cable and assembled to the first wall (compare figs 2 & 4), and
the casing cap has an engaged part (13a, 14, 14) extending through the engaging part of the first wall (Figs 2,3) and including at least one portion (right vertical edge of 14a; Fig 2) engaging with a surface of the first wall (backside of 4b; Fig 2) that extends in the first and third directions (upper tip of 14a moves up in the first direction and inward in the third direction upon insertion into 10) to block the engaged part from being removed from the engaging part (col 3, lines 16-42).
Regarding claim 2, Miyagawa discloses the vehicle door lock apparatus according to claim 1, wherein: the engaging part includes an engaging hole that passes through the first wall (see fig 2), the engaged part includes an insertion part (13a) inserted into the engaging hole and engaging claws (14a) formed integrally with the insertion part (see fig 2), and the engaging claws exert an elastic restoration force that prevents the insertion part from being pulled out of the engaging hole after the insertion part has passed through the engaging hole (see col 3, lines 16-42).
Regarding claim 3, Miyagawa discloses the vehicle door lock apparatus according to claim 2, wherein: the engaging hole is formed in a slit shape (see fig 2) having short sides (i.e., vertical sides of 10) that extend in the first direction and long sides (i.e., horizontal sides of 10) that extend in the third direction, and the engaging claws are provided at opposite ends of the insertion part in the third direction (see figs 2 & 3).
Regarding claim 6, Miyagawa discloses the vehicle door lock apparatus according to claim 1, wherein: the second housing has a first positioning segment (10a) that is located near the first wall and faces the engaging hole in the third direction, and the casing cap has a second positioning segment (16) formed as a surface facing the third direction and in contact with the first positioning segment when the contact part is in contact with the first wall (see fig 5).
Regarding claim 8, Miyagawa discloses the vehicle door lock apparatus according to claim 1, wherein the rotatable element is configured to rotate such that: the linkage is exposed through the opening to an outside of the inner housing chamber during assembly (see fig 2) or in an unlocked state in which actuation of the actuating mechanism of the latch mechanism is enabled, and the linkage is spaced apart from the opening and thus not exposed to the outside after the assembly is completed (see fig 4) or in a locked state in which the actuation of the actuating mechanism of the latch mechanism is disabled.
Claim 14 is rejected as applied to claim 1 above, with Miyagawa further disclosing a vehicle comprising: a vehicle frame; a striker attached to the vehicle frame; and a vehicle door that is openable and closable with respect to the vehicle frame (see col 2, lines 25-34).
Claim 15 is rejected as applied to claim 2 above, with Miyagawa further disclosing wherein the engaging claws engage with edges of the engaging hole (see figs 4 & 5) and wherein the engaging claws are aligned in the third direction (see figs 1 & 3).
Claim 16 is rejected as applied to claim 8 above. Please note that the end of the lever that is attached to the inner cable is also exposed through the opening during assembly (see fig 2) and is spaced apart from the opening and thus not exposed to the outside after the assembly is complete (see fig 4). 
Claim 17 is rejected as applied to claim 14 above. Please note that the contact part of the casing cap that contacts the first wall in the second direction and the engaged part that engages with the engaging part in the second direction when the contact part is in contact with the first wall retain the casing cap to the first wall (see at least fig 3). 
Claim 18 is rejected as applied to claim 15 above.
Claim 19 is rejected as applied to claim 16 above.
Claims 1-5, 9-12, 17-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (WO 2016021084).
Regarding claim 1, Zhang discloses a vehicle door lock apparatus (fig 1) that is fixedly disposed between a vehicle frame and a door that is openable and closable with respect to the vehicle frame, and is capable of holding the door closed with respect to the vehicle frame (see fig 6), the vehicle door lock apparatus comprising: 
a housing (5, 7, 17, 25, 27) having an inner housing chamber (in which at least 57 is positioned) formed inside the housing (see figs 7 & 8); 
a latch mechanism (2) housed in the housing and configured to hold the door closed with respect to the vehicle frame; 
an actuating mechanism (28) housed in the inner housing chamber (see figs 1 & 7) and including a rotatable element (57) that rotates around a rotational axis (at 56) extending in a first direction (left to right as viewed in fig 2), the rotatable element being configured to actuate the latch mechanism (see lines 627-630 on page 16 of the machine translation); and 

wherein: 
the first direction is at least substantially parallel to a vehicle inward-outward direction (see fig 6), 
a second direction (up and down as viewed in fig 7) is at least substantially orthogonal to the first direction, 
a third direction (left to right as viewed in fig 7) is at least substantially orthogonal to the first direction and the second direction, 
the housing includes a first housing (5, 7, 17) superimposed on a second housing (25, 27) in the first direction to form the inner housing chamber, 
the second housing has: 
a base wall (vertical outer wall of 27 as viewed in fig 8) extending in the second direction and the third direction (see fig 8; please note that all of the elements of the prior art are three-dimensional objects and therefore necessarily extend in each of the three directions), 
a first wall (vertical wall of 25 as viewed in fig 1 which includes 29, 30, & 253) that projects from the base wall in the first direction (see fig 8) and also extends along the third direction (see fig 8), 
an engaging part (253, 254) formed in or on the first wall and extending in the second direction, and 
an opening (lower 35 as viewed in fig 1) that passes through the base wall and provides a path from an exterior into the inner housing chamber (see fig 8), 

the exposed portion extends through the opening and is coupled to the rotatable element via a linkage (leftmost portion of 33 as viewed in fig 7 which engages the hole in 57; see also fig 8), 
a casing cap (40) is disposed around the first end portion of the outer cable (see fig 5 & 7-9) and assembled to the first wall (compare figs 8 & 9), and 
the casing cap has an engaged part (405, 405a) extending through the engaging part of the first wall (253; 254; Fig 12) and including at least one portion engaging with a surface of the first wall that extends in the first and third directions (405 moves in the first direction and 405a moves in the third direction when inserted into 253) to block the engaged part from being removed from the engaging part (see lines 287-296 on pages 7,8 of the machine translation).
Regarding claim 2, Zhang discloses the vehicle door lock apparatus according to claim 1, wherein: the engaging part includes an engaging hole (253) that passes through the first wall, the engaged part includes an insertion part (405) inserted into the engaging hole and engaging claws (405a) formed integrally with the insertion part, and the engaging claws exert an elastic restoration force that prevents the insertion part from being pulled out of the engaging hole after the insertion part has passed through the engaging hole (see fig 12).
Regarding claim 3, Zhang discloses the vehicle door lock apparatus according to claim 2, wherein: the engaging hole is formed in a slit shape having short sides that extend in the first direction and long sides that extend in the third direction, and the engaging claws are provided at opposite ends of the insertion part in the third direction (see figs 8, 10, & 12).
Regarding claim 4, Zhang discloses the vehicle door lock apparatus according to claim 1, wherein the second housing has a second wall (275) projecting from the base wall in the first direction and formed as a wall that at least partially surrounds the first wall such that the opening is located between the first wall and the second wall (see fig 8).
Regarding claim 5, Zhang discloses the vehicle door lock apparatus according to claim 1, wherein: the second housing has a holding wall (29a) formed as a wall that projects from a distal end of the first wall and extends in parallel to the base wall, and the casing cap is sandwiched between the base wall and the holding wall when the contact part is in contact with the first wall (see fig 8 & 9).
Claim 9 is rejected as applied to claim 4 above.
Claim 10 is rejected as applied to claim 5 above.
Regarding claim 11, Zhang discloses the vehicle door lock apparatus according to claim 10, wherein: the second housing has a first positioning segment (277) that is located near the first wall (relative to its spatial relationship to other elements of the vehicle door lock) and faces the engaging hole in the third direction (note that 277 extends substantially horizontally as viewed in fig 8 and therefore is considered to face the engaging hole in the third direction), and the casing cap has a second positioning segment (408) formed as a surface (see fig 8) facing the third direction (note that 408 extends substantially horizontally as viewed in fig 8 and therefore is considered to face the third direction) and in contact with the first positioning segment when the contact part is in contact with the first wall (see fig 9).
Claim 12 is rejected as applied to claim 8 above.
Claim 17 is rejected as applied to claim 1 above, with Zhang further disclosing the latch mechanism being configured to hold and release a striker (8) attached to a vehicle frame (see figs 3, 5, 7). Please note that the contact part of the casing cap that contacts the first wall in the  
Claim 18 is rejected as applied to claim 2 above, with Zhang further disclosing wherein the engaging claws engage with edges of the engaging hole and wherein the engaging claws are aligned in the third direction (see figs 10 & 12).
Claim 19 is rejected as applied to claim 8 above. Please note that the end of the lever that is attached to the inner cable is also exposed through the opening during assembly (see fig 8) and is spaced apart from the opening and thus not exposed to the outside after the assembly is complete (see fig 9). 
Claim 20 is rejected as applied to claims 3-5 above.
Regarding claim 22, Zhang teaches the vehicle door lock apparatus according to claim 1, wherein the at least one portion of the engaged part (405, 405a) includes first and second engaging claws (left and right claw portions of 405a) that are spaced apart along the length of the transmission cable (claw portions of 405a spaced along cable insertion and third direction, Figs 7, 10, 12).
Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (WO 2016021084). [Please note that the following rejections rely on a different interpretation of Zhang than presented above.]
Regarding claim 1, Zhang discloses a vehicle door lock apparatus (fig 1) that is fixedly disposed between a vehicle frame and a door that is openable and closable with respect to the vehicle frame, and is capable of holding the door closed with respect to the vehicle frame (see fig 6), the vehicle door lock apparatus comprising: 

a latch mechanism (2) housed in the housing and configured to hold the door closed with respect to the vehicle frame; 
an actuating mechanism (28) housed in the inner housing chamber (see figs 1 & 7) and including a rotatable element (57) that rotates around a rotational axis (at 56) extending in a first direction (left to right as viewed in fig 2), the rotatable element being configured to actuate the latch mechanism (see lines 627-630 on page 16 of the machine translation); and 
a transmission cable (33, 34) extending through a wall (leftmost u-shaped wall of 30 as viewed in fig 8) of the housing into the inner housing chamber and configured to rotate the rotatable element (see fig 7); 
wherein: 
the first direction is at least substantially parallel to a vehicle inward-outward direction (see fig 6), 
a second direction (up and down as viewed in fig 7) is at least substantially orthogonal to the first direction, 
a third direction (left to right as viewed in fig 7) is at least substantially orthogonal to the first direction and the second direction, 
the housing includes a first housing (5, 7, 17) superimposed on a second housing (25, 27) in the first direction to form the inner housing chamber, 
the second housing has: 
a base wall (vertical outer wall of 27 as viewed in fig 8) extending in the second direction and the third direction (see fig 8; please note that all of the elements of the 
a first wall (30) that projects from the base wall in the first direction (see fig 8) and also extends along the third direction (see fig 8), 
an engaging part (30a) formed in or on the first wall and extending in the second direction, and 
an opening (lower 35 as viewed in fig 8) that passes through the base wall and provides a path from an exterior into the inner housing chamber (see fig 8), 
the transmission cable includes an inner cable (33) slidably disposed within an outer cable (34), 
a portion of the inner cable is an exposed portion exposed at a first end portion of the outer cable (see fig 7), 
the exposed portion extends through the opening and is coupled to the rotatable element via a linkage (leftmost portion of 33 as viewed in fig 7 which engages the hole in 57; see also fig 8), 
a casing cap (34a) is disposed around the first end portion of the outer cable (see fig 5 & 7-9) and assembled to the first wall (see fig 7), 
the casing cap has an engaged part (portion of 34a which is engaged with 30a as viewed in fig 7) extending through the engaging part (30a) of the first wall and including at least one portion engaging with a surface of the first wall that extends in the first and third directions (the engaged portion of 34a extends in the first direction in order to engage with 30A, see relief in Fig 8) while extending in the third direction, see Fig 7, which is long axis of the component) to block the engaged part from being removed from the engaging part (see lines 211-219 on page 6 of the machine translation).
Regarding claim 21, Zhang discloses the vehicle door lock apparatus according to claim 1, wherein: the contact part of the casing cap has an outer cylindrical surface (see fig 7)  extending in the third direction; and the first wall has a concave surface that matches the contact part (see fig 8).
Response to Arguments
Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments on page 14 that Miyagawa does not teach or suggest a vehicle door lock apparatus having a “rotatable element that rotates about an axis extending in the first direction” or a “second housing with a base wall that extends in second or third directions,” or a “first wall extending from the base wall in the first and third directions’” or the casing cap “has an engaged part…including at least one portion engaging with a surface of the first wall that extends in the first and third directions,” the examiner respectfully disagrees.  (Please note that all of the elements of the prior art are three-dimensional objects and therefore necessarily extend in each of the three directions.) It is the position of the examiner that the casing cap of Miyagawa is configured to be displaced in many directions, including the second direction, in order to align the casing cap relative to the housing in order to complete assembly.  Likewise, regarding Applicant’s arguments on page 19-20 that Zhang does not teach the same limitations as above, the examiner again respectfully disagrees for the same reason.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        


 /CHRISTINE M MILLS/ Supervisory Patent Examiner, Art Unit 3675